     Case 2:20-cv-00271-WBS-CKD Document 23 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       COLTON JAMES ROOD,                              No. 2:20-cv-00271-WBS-CKD
12                       Plaintiff,
13            v.                                         ORDER
14       ISAAC LOCKWOOD, et al.,
15                       Defendants.
16

17           Plaintiff is a former county inmate currently in state prison proceeding pro se and in forma

18   pauperis in this federal civil rights action filed pursuant to 42 U.S.C. § 1983. On November 4,

19   2020, plaintiff filed a request for change of venue which the court construes as a motion for

20   disqualification of the undersigned.1 ECF No. 20. Pursuant to 28 U.S.C. § 455, a magistrate

21   judge shall disqualify herself in any proceeding in which her impartiality might reasonably be

22   questioned or where she has a personal bias or prejudice concerning a party. In plaintiff’s motion

23   for disqualification, he speculates that the undersigned is biased against plaintiff based upon the

24   rulings in his case. The court does not find disqualification is appropriate in this matter.

25   /////

26
     1
27    The filing date has been calculated using the prison mailbox rule. See Houston v. Lack, 487
     U.S. 266 (1988).
28
                                                        1
     Case 2:20-cv-00271-WBS-CKD Document 23 Filed 11/20/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for disqualification (ECF

 2   No. 20) is denied.

 3   Dated: November 20, 2020
                                                  _____________________________________
 4
                                                  CAROLYN K. DELANEY
 5                                                UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/rood0271.disq.docx

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
